Exhibit 10.1

THE HOME DEPOT, INC.

RESTRICTED STOCK AWARD

This Restricted Stock Award (the “Award”) is made as of the <XX> day of <Month>,
<Year>, by THE HOME DEPOT, INC., a Delaware corporation (the “Company”) to
<Associate Name> (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan (the “Plan”) which is administered by the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

WHEREAS, Executive is an Employee of the Company or its Subsidiary eligible to
receive grants of Awards under the Plan; and

WHEREAS, the Committee has granted to Executive an award of restricted stock
under the terms of the Plan (the “Award”) to promote Executive’s long-term
interests in the success of the Company; and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Executive, the Company hereby makes an award of restricted stock
under the terms of the Plan to Executive pursuant to the following terms and
conditions:

1. Stock Award. The Company hereby grants to Executive an award of <XXX,XXX>
shares of the $.05 par value common stock of the Company, subject to the
restrictions and other conditions set forth herein. Such shares are hereinafter
referred to as the “Restricted Shares.”

2. Restrictions The Restricted Shares shall vest and become transferable as
follows: [OPTION ONE: twenty-five percent (25%) of the shares granted shall vest
and become transferable upon the third (3rd) anniversary of the date of grant;
twenty-five percent (25%) of the shares granted shall vest and become
transferable upon the sixth (6th) anniversary of the date of grant; and fifty
percent (50%) of the shares granted shall vest and become transferable upon the
earlier of the date on which Executive reaches age 60 or the tenth
(10th) anniversary of the grant date.] [OPTION TWO: one hundred percent
(100%) of the shares granted shall vest and become transferable upon the
[select: third (3rd) or fourth (4th) or fifth (5th)] anniversary of the date of
grant.] Restricted Shares that have not vested may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated. Restricted Shares that
have not vested shall be subject to forfeiture as provided in Section 3. Upon a
Change in Control of the Company (as defined in Section 9) all unvested
Restricted Shares shall immediately vest and become transferable. In the event
of death or employment termination due to permanent and total disability, any
unvested Restricted Shares shall immediately vest and become transferable by
Executive or Executive’s estate.

3. Change in Employment Status. If Executive’s employment with the Company and
its subsidiaries terminates for reasons other than [FOR USE WITH OPTION TWO
VESTING ONLY: Retirement,] death or permanent and total disability, or if
Executive’s employment



--------------------------------------------------------------------------------

status changes to a position which the Company deems to be ineligible for this
restricted stock grant, any Restricted Shares which had been granted to
Executive which have not yet become vested and transferable, as of the date of
Executive’s termination or upon Executive’s commencing employment in a
non-eligible position, shall be immediately forfeited by Executive. [FOR USE
WITH OPTION TWO VESTING ONLY: Upon employment termination due to Retirement, all
Restricted Shares that have not lapsed as of the date of Executive’s Retirement
shall continue to vest according to the vesting schedule set forth in Section 2
of this Award, provided that a sufficient number of shares shall vest at the
time said Restricted Shares become taxable to Executive to cover applicable tax
withholding required pursuant to Section 6; further provided, that if after
reaching Retirement, Executive becomes, either directly or indirectly, employed
with a Competitor, all unvested Restricted Shares shall be immediately
forfeited. “Retirement” means termination of employment with the Company and its
Subsidiaries on or after Executive’s attainment of age sixty (60) and having at
least five (5) years of continuous service with the Company and its
Subsidiaries. “Competitor” means any company or entity in the home improvement
industry engaged in any way in a business that competes directly or indirectly
with the Company, its parents, subsidiaries, affiliates or related entities, in
the United States, Canada, Puerto Rico, Mexico, China or any other location in
which the Company currently conducts business or may conduct business without
the prior written consent of the Company. Businesses that compete with the
Company in the home improvement industry specifically include, but are not
limited to, the following entities and each of their subsidiaries, affiliates,
assigns, franchisees, or successors in interest: [INSERT LIST OF COMPETITORS]

4. Book Entry Account. Within a reasonable time after the date of this Award,
the Company shall instruct its transfer agent to establish a book entry account
representing the Restricted Shares Executive’s name effective as of the grant
date, provided that the Company shall retain control of such account until the
Restricted Shares have become vested in accordance with the Award.

5. Stockholder Rights. Upon the effective date of the book entry pursuant to
Section 4, Executive shall have all of the rights of a stockholder with respect
to the Restricted Shares, including the right to vote the shares and to receive
all dividends or other distributions paid or made available with respect to such
shares. Notwithstanding the foregoing, any stock dividends or other in-kind
dividends or distributions shall be held by the Company until the related
Restricted Shares have become vested in accordance with this Award and shall
remain subject to the forfeiture provisions applicable to the Restricted Shares
to which such dividends or distributions relate.

6. Withholding. Executive shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Restricted
Shares. Such payment shall be made in full, at Executive’s election, in cash or
check, by withholding from the Executive’s next normal payroll check, or by the
tender of shares of the Company’s common stock (including shares then vesting
under this Award). Shares tendered as payment of required withholding shall be
valued at the closing price per share of the Company’s common stock on the date
such withholding obligation arises.

7. Transferability. Except as otherwise provided in this Section 7, the
Restricted Shares shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any



--------------------------------------------------------------------------------

manner, whether by the operation of law or otherwise. Executive may transfer the
Restricted Shares, in whole or in part, to a spouse or lineal descendant (a
“Family Member”), a trust for the exclusive benefit of Executive and/or Family
Members, a partnership or other entity in which all the beneficial owners are
Executive and/or Family Members, or any other entity affiliated with Executive
that may be approved by the Committee (a “Permitted Transferee”). Subsequent
transfers of the Restricted Shares shall be prohibited except in accordance with
this Section 7. All terms and conditions of the Restricted Shares, including
provisions relating to the termination of Executive’s employment with the
Company, shall continue to apply following a transfer made in accordance with
this Section 7. Any attempted transfer of the Restricted Shares prohibited by
this Section 7 shall be null and void.

8. Plan Provisions. In addition to the terms and conditions set forth herein,
the Award is subject to and governed by the terms and conditions set forth in
the Plan, which is incorporated herein by reference. Unless the context
otherwise requires, capitalized terms used in this Award shall have the meanings
set forth in the Plan. In the event of any conflict between the provisions of
the Award and the Plan, the Plan shall control.

9. Change in Control. For purposes of this agreement, “Change in Control” shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A under the Securities
Exchange Act of 1934 (“1934 Act”) as in effect at the time of such change in
control, provided that such a change in control shall be deemed to have occurred
at such time as (i) any “person” (as that term is used in Sections 13(d) and
14(d) (2) of the 1934 Act), is or becomes the “beneficial owner”, directly or
indirectly, of securities representing 20% or more of the combined voting power
for election of directors of the then outstanding securities of the Company or
any successor of the Company; (ii) during any period of two (2) consecutive
years or less, individuals who at the beginning of such period constituted the
Board of Directors of the Company cease, for any reason, to constitute at least
a majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the stockholders of the Company approve any merger or
consolidation as a result of which the common stock of the Company shall be
changed, converted or exchanged (other than a merger with a wholly owned
subsidiary of the Company) or any liquidation of the Company or any sale or
other disposition of 50% or more of the assets or earning power of the Company;
or (iv) the stockholders of the Company approve any merger or consolidation to
which the Company is a party as a result of which the persons who were
stockholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than 55% of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

10. Notice. Any written notice required or permitted by this Award shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Executive Vice President – Human Resources at Company’s corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
Executive at his most recent home address on record with the Company. Notices
are effective upon receipt.

11. Miscellaneous.

(a) Limitation of Rights. The granting of the Award shall not give Executive any
rights to similar grants in future years or any right to be retained in the
employ



--------------------------------------------------------------------------------

or service of the Company or its subsidiary or interfere in any way with the
right of the Company or any such subsidiary to terminate Executive’s services at
any time, the right of the Company or its subsidiary to assign Executive to a
position that is ineligible for this restricted stock grant, or the right of
Executive to terminate his services at any time.

(b) Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

(c) Controlling Law. This Award shall be construed, interpreted and applied in
accordance with the law of the State of Delaware, without giving effect to the
choice of law provisions thereof. Executive and the Company hereby irrevocably
submit to the exclusive concurrent jurisdiction of the courts of Delaware.
Executive and the Company also both irrevocably waive, to the fullest extent
permitted by applicable law, any objection either may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and both parties agree
to accept service of legal process in Delaware.

(d) Construction. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof, except that this Award shall be subject
to the terms and conditions set forth in the Employment Agreement between
Executive and Company, if any. There are no other representations, agreements,
arrangements or understandings, oral or written, between and among the parties
hereto relating to the subject matter hereof which are not fully expressed
herein.

(e) Headings. Section and other headings contained in the Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer of the Company executes this Award
on behalf of the Company as of day and year first set forth above.

 

THE HOME DEPOT, INC.  

 

By:   Robert L. Nardelli   Chairman, President and CEO

[ADD WHERE APPLICABLE TO AWARDS MADE TO ASSOCIATES WITH EMPLOYMENT AGREEMENTS:

Executive acknowledges and agrees that this Award, has been made in satisfaction
of any minimum annual stock option award to which [he/she] might otherwise be
entitled pursuant to [his/her] employment agreement with the Company or its
subsidiaries for the year for which this Award is made. This Award shall be null
and void unless signed by Executive and returned to the Company within 30 days
of the grant date.]

 

 

Executive